Citation Nr: 0323072	
Decision Date: 09/08/03    Archive Date: 09/11/03

DOCKET NO.  94-07 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia



THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
residuals of fracture of the right 5th finger (right hand 
disability).

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from April 1972 to May 1981.

This appeal came to the Board of Veterans' Appeals (Board) 
from May 1993 and later RO decisions that determined there 
was no new and material evidence to reopen a claim for 
service connection for a psychiatric disability, increased 
the evaluation for a right shoulder condition from 10 to 
20 percent, denied an increased (compensable) evaluation for 
the right hand disability, denied an increased evaluation for 
bilateral hearing loss with tinnitus (rated 40 percent), and 
denied a total rating for compensation purposes based on 
individual unemployability.  At a hearing in April 1994, the 
veteran withdrew his appeal for an increased evaluation for 
the bilateral hearing loss with tinnitus.  In an unappealed 
January 1995 decision, the RO denied a separate rating for 
the tinnitus.  In a signed statement, dated in April 2002, 
the veteran reiterated his desire to withdraw his claims 
related to the bilateral hearing loss and tinnitus.  

In a January 2003 decision, the Board determined that there 
was new and material evidence to reopen a claim for service 
connection for a psychiatric disability, and granted service 
connection for schizophrenia.  This decision also denied an 
increased evaluation for the right shoulder condition.

In January 2003, the Board deferred action on the issues of 
entitlement to an increased (compensable) evaluation for the 
right hand disability and for a total rating for compensation 
purposes based on individual unemployability pending 
additional development, pursuant to authority under 38 C.F.R. 
§ 19.9(a)(2) (2002).  The veteran was notified of the 
requested development in April 2003.  Subsequently, VA 
medical reports of the veteran's treatment in 2002 and 2003, 
and of his examinations in April 2003 were received.  In 
2003, the veteran submitted copies of his VA examinations in 
April 2003 and waived initial consideration by the RO of the 
evidence obtained by the Board based on its own development.  
Under the circumstances, these issues are now ready for 
appellate consideration.  Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003); VAOPGCPREC 1-2003.


FINDINGS OF FACT

1.  The right hand disability is manifested primarily by 
subjective complaints of pain in the little finger, 
essentially normal range of motion, X-ray findings of 
arthritis, and fixed flexion of this finger that produce no 
functional impairment.

2.  Service connection is currently in effect for 
schizophrenia, rated 70 percent; bilateral hearing loss with 
tinnitus, rated 40 percent; calcific tendonitis of the right 
shoulder, rated 20 percent; and residuals of fracture of the 
right 5th finger, rated zero percent.  The combined rating 
for the service-connected disabilities is 90 percent.

3.  The schizophrenia is manifested primarily by symptoms 
that produce severe social and industrial impairment or 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood.

4.  The bilateral hearing loss with tinnitus is manifested 
primarily by findings of moderate to severe hearing 
impairment

5.  The right shoulder condition is manifested primarily by 
abduction and flexion limited by pain to between shoulder 
level and midway between the side and shoulder level.

6.  The veteran has not had any significant employment since 
at least 1996; he has work experience as a mental health 
technician and crane operator; and he has 2 years of college 
education.

7.  His service-connected disabilities prevent him from 
engaging in substantially gainful employment compatible with 
his education and work experience.


CONCLUSIONS OF LAW

1.  The criteria for an increased (compensable) evaluation 
for residuals of fracture of the right little finger are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.59, 4.71a, 5003, Code 5227, effective prior to August 
26, 2002, Codes 5227 and 5230, effective as of August 26, 
2002.

2.  The criteria for a total disability evaluation by reason 
of individual unemployability due to service-connected 
disabilities are met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA are 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2002).  The Board finds that all relevant 
evidence has been obtained with regard to the veteran's 
claims for an increased (compensable) evaluation for the 
right hand disability and a total rating for compensation 
purposes based on individual unemployability, and that the 
requirements of the VCAA have in effect been satisfied.

The veteran has been provided with VA examinations to 
determine the severity of his disabilities.  He and his 
representative have been provided with a statement of the 
case and supplemental statement of the case that discuss the 
pertinent evidence, and the laws and regulations related to 
the claims, that essentially notify them of the evidence 
needed by the veteran to prevail on the claims.  There is no 
identified evidence that has not been accounted for and the 
veteran's representative has been given the opportunity to 
submit written argument.  In November 1998, February 2001, 
and April 2002 letters, the RO notified the veteran of the 
evidence needed to substantiate his various claims.  This 
letter gave notice of what evidence the veteran needed to 
submit and what evidence VA would try to obtain.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the claims at this time 
without providing additional assistance to him in the 
development of his claim as required by the VCAA or to give 
the representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his 
claims.  Hence, no further assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

I.  Increased (Compensable) Evaluation for the Right Hand 
Disability

A.  Factual Background

The veteran had active service from April 1972 to May 1981.

A September 1982 RO rating decision granted service 
connection for residuals of fracture of the right 5th finger.  
A zero percent rating was assigned, effective from May 1981.  
The zero percent rating has remained unchanged since then.

VA medical records reveal that the veteran was treated and 
evaluated for various conditions from 1991 to 2003.  The more 
salient medical reports related to the claims considered in 
this appeal are discussed in the appropriate sections of the 
decision.

The veteran underwent a VA examination in October 1993 to 
determine the severity of the residuals of fracture of the 
right little finger.  He had subjective complaints of pain.  
The distal joint was restricted to 45 degrees.  He was able 
to touch his thumb with the little finger.  The diagnosis was 
residual of fracture of the right 5th finger.

The veteran testified at a hearing in April 1994.  He 
testified to the effect that his right little finger was 
deformed and painful, and affected his grip.

The veteran underwent a VA medical examination in April 1998.  
He complained of the inability to extend the phalanx of the 
right little finger.  Examination of the right hand revealed 
a mallet finger deformity of the distal interphalangeal joint 
of the right 5th finger resulting in 45 degrees of permanent 
flexion, that is the inability to extend the distal 
interphalangeal joint.  The passive motion of this finger was 
normal.  X-rays of the right hand reportedly revealed 
elongation of the dorsal lip of the distal phalanx at the 
interphalangeal joint of the right 5th finger consistent with 
an old avulsion injury of the extensor tendon.  The examiner 
noted that the veteran had a remote loss of active extension 
of the distal phalanx of the right 5th finger with no 
evidence of pain on examination.  The examiner concluded that 
the right little finger disability was nondisabling.

The veteran underwent an examination in July 1999 for VA 
purposes to determine the severity of the residuals of 
fracture of the right little finger.  He complained of 
occasional discomfort of this finger and numbness.  Range of 
motion study of the right little finger showed flexion of the 
distal interphalangeal (DIP) joint was to 40 to 50 degrees, 
flexion of the proximal interphalangeal (PIP) joint was from 
zero to 100 degrees, and flexion of the metacarpophalangeal 
(MP) joint was to 40 or 50 degrees.  The examiner noted that 
the objective findings revealed a fixed deformity of the 
right 5th finger and opined that this condition produce very 
minimal, if any, functional impairment.

A VA report shows that X-rays of the veteran's right little 
finger were taken in August 1999.  The X-rays showed 
degenerative joint disease with spur formation at the distal 
interphalangeal joint.  No fractures were demonstrated.

The veteran underwent a VA examination in April 2003.  He 
complained of difficulty gripping objects and of decreased 
sensation in his 5th finger.  He had decreased pinprick in 
this finger.  He was able to oppose all fingers and range of 
motion was good.  An EMG (electromyography) study revealed 
evidence of moderate carpal tunnel syndrome involving both 
sensory and motor branch of the median nerve. 

B.  Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  An evaluation of the level of joint disability present 
must also include consideration of the functional impairment 
of the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

The evidence indicates that the veteran has arthritis of the 
right little finger and doesn't disassociate it from the 
service-connected residuals of the fracture of this finger.  
Under the circumstances, the Board considers the arthritis to 
be a manifestation of the right hand disability.  38 C.F.R. 
§ 4.14 (2002).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  In the absence of 
limitation of motion, a 10 percent evaluation will be 
assigned where there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 
20 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  The 10 and 20 percent 
evaluations based on X-ray evidence may not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, 
Code 5003.  With any form of arthritis, painful motion is an 
important factor.  It is the intention of the rating schedule 
to recognize actually painful, unstable or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  A 
compensable evaluation under Diagnostic Code 5003 and 
38 C.F.R. § 4.59 (for painful motion) is in order where 
arthritis is established by x-ray findings and no actual 
limitation of motion of the affected joint is demonstrated.  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Where 
compensable limitation of motion is demonstrated in the 
joint, the Lichtenfels rule is not applicable.  

With regard to the right 5th finger disorder, favorable or 
unfavorable ankylosis of the little finger of either hand 
warrants a noncompensable evaluation.  Extremely unfavorable 
ankylosis will be rated as amputation under the provisions of 
diagnostic code 5156.  Ankylosis is considered to be 
extremely unfavorable when all of the joints of the finger 
are in extension or in extreme flexion.  38 C.F.R. § 4.71a, 
Code 5227, note (1) above code 5220, effective prior to 
August 26, 2002.

The criteria for the evaluation of ankylosis and limitation 
of motion of the digits of the hands, were amended, effective 
as of August 26, 2002.  67 Fed. Reg. 48784-48787 (July 26, 
2002).  When regulations are changed during the course of the 
veteran's appeal, the criteria that are to the advantage of 
the veteran should be applied.  Karnas, 1 Vet. App. 308 
(1991).  Revised regulations do not allow for their 
retroactive application unless those regulations contain such 
provisions and may only be applied as of the effective date.  
VAOPGCPREC 3-2000.  In both the earlier and current versions 
of the regulation, limitation of motion of the little finger, 
major or minor hand, including ankylosis, favorable or 
unfavorable, is noncompensable.  Diagnostic Codes 5227, 5230.  
Amputation (major or minor hand) of the little finger 
warrants a 10 percent rating without metacarpal resection, at 
the proximal interphalangeal joint or proximal thereto; a 20 
percent rating is warranted with metacarpal resection (more 
than one-half the bone lost).  Diagnostic Code 5156.

In this case, statements and testimony from the veteran are 
to the effect that he has pain in his right little finger 
that makes it difficult to grip objects, but the objective 
medical evidence indicates that the residuals of the fracture 
of this finger produce no functional impairment.  At the 
October 1993 VA examination he was able to touch his right 
thumb with the right little finger.  At the April 1998 VA 
examination he was unable to extend the distal phalanx of the 
right middle finger, but range of motion was essentially 
normal and the examiner concluded that the right little 
finger disability was non-disabling.  This conclusion was 
supported by the opinion of the examiner who conducted the 
July 1999 VA examination.  At the April 2003 VA examination, 
there were neurological deficits of the right little finger 
related to carpal tunnel syndrome, a non-service-connected 
disability.  The manifestations of a non-service-connected 
disability may not be considered in the evaluation of a 
service-connected disability.  38 C.F.R. § 4.14. 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court), held that in 
evaluating a service-connected joint disability, the Board 
must consider functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  Here, the evidence indicates that there is 
essentially no limitation of motion of the veteran's right 
little finger, a minor joint group.  Hence, the evidence 
indicates that the right hand disability is manifested 
primarily by subjective complaints of pain in the little 
finger, essentially normal range of motion, X-ray findings of 
arthritis, and fixed flexion of this finger that produce no 
functional impairment.  These findings do not support the 
assignment of a compensable rating for the right hand 
disability under diagnostic code 5003, 5227, effective prior 
to August 26, 2002, or diagnostic codes 5227 or 5230, 
effective as of August 26, 2002.

The preponderance of the evidence is against the claim for an 
increased (compensable) rating for the residuals of fracture 
of the right little finger, and the claim is denied.  The 
benefit of the doubt doctrine is not for application with 
regard to this claim because the preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).

II.  Total Rating for Compensation Purposes based on 
Individual Unemployability

A.  Factual Background

A review of the record shows that service connection is 
currently in effect for schizophrenia, rated 70 percent; 
bilateral hearing loss with tinnitus, rated 40 percent; 
calcific tendonitis of the right shoulder, rated 20 percent; 
and residuals of fracture of the right 5th finger, rated 
zero percent.  The combined rating for the service-connected 
disabilities is 90 percent.

A VA report shows that the veteran was hospitalized in 
January 1991.  It was noted that he was working for a Navy 
facility.  He admitted to being written up twice at work, 
once for improper operation of a crane, and once for a 
physical altercation with a co-worker that resulted in 
suspension without pay for a few days.  The diagnoses were 
paranoid delusional disorder and probable mixed personality 
disorder.  At the time of hospital discharge, it was noted 
that he was not employable because of distortion of reality.

In April 1993, the veteran submitted an application for 
increased compensation based on unemployability.  In it, he 
reported that he had last worked full time in January 1991.  
He reported work experience as a crane operator and that he 
had 2 years of college education.  He reported that the 
calcific tendonitis of the right shoulder prohibited him from 
working as a crane operator because the constant use of his 
shoulder and hands caused pain.

A VA medical report dated in June 1993 notes that the veteran 
worked as a machine operator that required the use of his 
right arm and upper extremity.  The signatory, a medical 
doctor, noted that the use of the right arm and upper 
extremity was causing the veteran significant pain and 
discomfort because of the occurrence of this pain in the 
shoulder.

A VA report shows that the veteran underwent a social and 
industrial survey in September 1993.  He reported that he was 
unemployed.  The examiner noted that the veteran had symptoms 
of paranoia, irritability, and distrust that had progressed 
over the years as manifested by his inability to work or 
return to school.  It was noted that he had previously been 
able to hold a job and obtain 2 associate degrees at a 
community college, one in Human Services, and the other in 
Welfare Eligibility.

The veteran underwent a VA psychiatric examination in October 
1993.  The diagnoses were schizoaffective disorder, paranoid 
personality disorder, and antisocial personality disorder. 

The veteran underwent VA audiological evaluation in October 
1993.  On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

50
55
65
70
LEFT

55
60
65
70

Speech audiometry revealed speech recognition ability of 
88 percent in the right ear and of 88 percent in the left 
ear.  The examiner noted that findings indicated the veteran 
had moderate to severe hearing impairment of the right and 
left ears.

The veteran testified at a hearing in April 1994.  His 
testimony was to the effect that he last worked in 1991 and 
that he could not work due to the severity of his service-
connected disabilities.

A VA report shows that the veteran was seen in the mental 
health clinic in April 1996.  It was noted that the veteran's 
psychiatric condition had not changed in the last 5 years and 
was manifested by suspiciousness, withdrawal, hypervigilance, 
and auditory hallucinations.  The examiner opined that the 
veteran was too seriously ill to handle vocational 
rehabilitation.

VA vocational rehabilitation records dated in 1997 reveal 
that the veteran's vocational and rehabilitation benefits had 
to be suspended because he had not been heard of for a long 
time.  These records reveal that the veteran had received 
compensation of $947.10 from A__ Corporation and $286.00 from 
UPS in 1995; and $40.00 from UPS, $6797.00 from a Mental 
Health facility, and $49.00 from another health care facility 
in 1996.

A letter dated in August 2001 was received from the veteran's 
landlord.  This letter is to the effect the veteran had been 
homeless before the landlord gave him a place to live at a 
bargain price.  The landlord related that the veteran had 
been unable to work from many years because of constant pain 
and other medical problems.  It was noted that the veteran 
had been unable to pay his rent and that he was in the 
process of being evicted from his apartment for the non-
payment of rent.

The veteran underwent a VA psychiatric examination in 
September 2001.  It was noted that he had worked as a crane 
operator for 6 or 7 years, and then had 3 jobs as a mental 
health technician at 3 different agencies from which he was 
fired due to his anger and temper.  An Axis I diagnosis was 
not made.  The Axis II diagnosis was severe paranoid 
personality disorder with passive aggressive and narcissistic 
features.  The Axis III diagnoses were bilateral hearing loss 
and calcific tendonitis of the right shoulder.  The GAF was 
45.  The examiner opined that the veteran was disabled 
primarily due to his physical illness, but that he would have 
difficulty maintaining employment due to his personality 
disorder.

The January 2003 Board decision shows that the veteran was 
found to be right-handed.  The Board also found that his 
service-connected right shoulder disability was manifested 
primarily by abduction and flexion limited by pain to between 
shoulder level and midway between the side and shoulder 
level.

The veteran underwent a VA psychiatric examination in April 
2003 pursuant to development action undertaken by the Board 
to determine the severity of his service-connected 
psychiatric disability and to obtain an opinion on his 
ability to work.  The Axis I diagnosis was paranoid 
schizophrenia.  The Axis II diagnosis was rule out paranoid 
personality disorder.  The GAF was 50 and the examiner noted 
that he had reviewed the evidence in the veteran's record and 
agreed with the other examiners who found him to be 
unemployable.  The examiner opined that the veteran's current 
conditions interfered with his ability to work and that 
failed attempts at trying to seek employment could increase 
his psychiatric problems.

The veteran underwent a VA examination in April 2003.  
Flexion of the right shoulder was from zero to 140 degrees 
with pain.  Abduction was from zero to 90 degrees with pain.  
External rotation was from zero to 70 degrees with pain.  
Internal rotation was from zero to 20 degrees with pain.  The 
diagnosis was degenerative joint disease of the right 
shoulder with calcific tendonitis.

B.  Legal Analysis

A total disability rating (100 percent) for compensation may 
also be assigned where the schedular rating is less than 
total, when it is found that the disabled person is unable to 
secure or follow a substantially gainful occupation without 
regard to advancing age as a result of a single service-
connected disability ratable at 60 percent or more, or as a 
result of two or more disabilities, provided at least one 
disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combine rating to 70 percent or more.  This includes 
consideration of such factors as the extent of the service-
connected disabilities, and employment and educational 
background.  38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2002).  
With regard to 38 C.F.R. § 4.16(a), substantially gainful 
employment suggests "a living wage".  Beaty v. Brown, 6 
Vet. App. 532, 538 (1994) (quoting Ferraro v. Derwinski, 1 
Vet. App. 326, 332 (1991)).  A veteran who is unable to 
secure and follow a substantial occupation by reason of a 
service-connected disability shall be rated totally disabled.  
38 C.F.R. § 4.16(b).

The record shows that service connection is currently in 
effect for schizophrenia, rated 70 percent; bilateral hearing 
loss with tinnitus, rated 40 percent; calcific tendonitis of 
the right shoulder, rated 20 percent; and residuals of 
fracture of the right 5th finger, rated zero percent.  The 
combined rating for the service-connected disabilities is 
90 percent.  Hence, the veteran is eligible for a total 
rating for compensation purposes based on unemployability.

As noted in section I of the decision, the right hand 
disability produces no significant functional impairment.  
The reports of the veteran's VA examinations in September 
2001 and April 2003 show GAF (global assessment of 
functioning) scores of 45 and 50, respectively.  A GAF of 41 
to 50 indicates serious symptoms or any serious impairment in 
social, occupational or school functioning.  GAF's are 
defined under the provisions of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders, Third or Fourth Edition (DSM III or DSM IV), that 
is to be used in the evaluation of the veteran's psychiatric 
disability.  38 C.F.R. § 4.125 (2002).  The veteran's GAF 
scores and the other medical evidence support the 70 percent 
rating assigned for his service-connected psychiatric 
condition under the provisions of diagnostic code 9203, 
effective prior to or as of November 7, 1996.  Hence, the 
Board finds that the veteran's service-connected psychiatric 
disability is manifested primarily by symptoms that produce 
severe social and industrial impairment or occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood.

With regard to the service-connected right shoulder 
condition, the January 2003 Board decision shows that the 
veteran was found to be right-handed.  The Board also found 
that his service-connected right shoulder disability was 
manifested primarily by abduction and flexion limited by pain 
to between shoulder level and midway between the side and 
shoulder level.  The overall evidence of record, including 
the report of the veteran's VA examination in April 2003, 
supports these findings and warrant no more than a 20 percent 
rating for the right shoulder condition under diagnostic code 
5201 with consideration of the provisions of 38 C.F.R. 
§§ 4.40 and 4.45.

The report of the veteran's VA audiological evaluation in 
October 1993 supports no more than a zero percent rating 
under the applicable criteria, diagnostic codes 38 C.F.R. 
§ 4.87, Code 6100 to 6110, effective prior to June 10, 1999, 
or a 10 percent rating under 38 C.F.R. §§ 4.85, Code 6100, 
4.86(a), effective as of June 10, 1999.  Nevertheless, the 
veteran's 40 percent rating for the bilateral hearing loss 
with tinnitus is protected due to the holding of the court 
that VA may not change its policy of not reducing an 
evaluation for hearing loss based on a change in criteria 
without first giving the veteran public notice of the change 
in policy that has not been done.  Fugere v. Derwinski, 1 
Vet. App. 103 (1990).  The examiner who conducted the October 
1993 audiological evaluation found that the veteran had 
moderate to severe impairment of the right and left ears.


The record supports the evaluations assigned for the service-
connected disabilities, shows that the veteran has 2 years of 
college education, and shows that he has work experience as a 
crane operator and a mental health technician.  The record 
also shows that the veteran has been essentially unemployed 
since at least 1996.

The record, including testimony from the veteran and a 
statement from a landlord, indicates that the veteran cannot 
do his work as a crane operator due to pain in the right 
upper extremity and that he cannot performed his work as a 
mental health technician due to psychiatric symptoms.  
Various medical examiners have opined to the effect that the 
veteran is unable to work because of the severity of his 
service-connected disabilities, and in April 2003 he 
underwent a VA examination to determine the severity of his 
psychiatric disability and to obtain an opinion as to whether 
or not his service-connected disabilities prevented him from 
working.  The examiner who conducted this examination 
concurred with the opinions of the other examiners that the 
veteran was essentially unable to work due to the severity of 
his service-connected conditions.  There is no evidence in 
the record that refutes the opinions of these medical 
examiners.

In view of the above, the Board finds that the veteran's 
service-connected disabilities are of such a nature and 
severity as to prevent him from engaging in gainful 
employment in the areas of his work experience.  He is 
individually unemployable by reason of his service-connected 
disabilities, and a total rating for compensation purposes is 
granted.


	(CONTINUED ON NEXT PAGE)







ORDER

An increased (compensable) evaluation for residuals of 
fracture of the right little finger is denied.

A total rating for compensation purposes based on individual 
unemployability is granted subject to the regulations 
applicable to the payment of monetary benefits.




____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

